Exhibit 32.1 Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code I, Dustan E. McCoy, Chief Executive Officer of Brunswick Corporation, certify that: (i) Brunswick Corporation’s Annual Report on Form 10-K for the year ended December 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in Brunswick Corporation’s Annual Report on Form 10-K for the year ended December 31, 2010 fairly presents, in all material respects, the financial condition and results of operations of Brunswick Corporation. Brunswick Corporation Date: February 18, 2011 By: /s/DUSTAN E. MCCOY Dustan E. McCoy Chairman and Chief Executive Officer
